Title: From James Madison to George Joy, 17 May 1792
From: Madison, James
To: Joy, George


Dear SirPhilada. May 17 1792
Your favor of the  of November has been long in hand, & has remained unanswered till the subject to which it relates should receive some decision from Congress. I now inclose the Act waited for which was almost the last that passed, and refer to it for all the information that can be given. It proceeds on the supposition as the former one did that the Holders of paper will comply with the proposition made to them leaving the claims of such as refuse on the original validity with a temporary advance of 4 PerCt. interest. I have been told that the State of S. Carolina has made a tolerably good provision for that part of her debt in which you are interested. You will no doubt have recd. both earlier & better information as to the fact.
I am just setting out for Virginia & shall leave this in the care of a friend to be forwarded. Mrs. House & Mrs. Trist are as well as usual; tho’ a little distressed at parting with the son of the latter who has just sailed for Bristol. I communicated to them the compliments in your letter & am desired to make the proper returns. I beg you to present mine at the same time very respectfully to Mrs. Joy, and also to your Brother. With great respect I am Sir Yr. Mo: Obedt: hble servt
Js. Madison Jr
